Citation Nr: 0122298	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-05 030	)	DATE
	)
	)


THE ISSUE

Whether a May 1996 decision of the Board of Veterans' Appeals 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  

(The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
chronic headaches is the subject of a separate decision.)


REPRESENTATION

Moving Party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
from June 17, 1961, to August 31, 1961.  This matter comes 
before the Board of Veterans' Appeals (Board) on motion by 
the claimant alleging CUE in a May 1996 Board decision.


FINDINGS OF FACT

1.  In a decision dated May 7, 1996, the Board denied 
entitlement to service connection for chronic headaches.

2.  In a March 1998 decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") affirmed the Board's May 1996 decision denying 
entitlement to service connection for chronic headaches.


CONCLUSION OF LAW

The decision of the Board dated May 7, 1996, is not subject 
to a claim for CUE.  38 C.F.R. § 20.1400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996 decision the Board denied entitlement to service 
connection for chronic headaches.  The claimant, in a 
November 1999 statement, essentially argued that the Board 
did not weigh the facts correctly as his service medical 
records and subsequent private medical statements reflect 
that the claimant had complaints of headaches.

Evidence of record reflects that the claimant appealed the 
Board's May 1996 decision to the Court.  In a March 1998 
decision, the Court affirmed the Board's May 1996 decision.

Pursuant to 38 C.F.R. § 20.1400(b), all final decisions of 
the Board are subject to review on the basis of an allegation 
of CUE, except those that have been appealed to and decided 
by a court of competent jurisdiction.

The effect of the Court's decision with respect to the May 
1996 Board decision is to preclude review on the basis of an 
allegation of CUE of all issues affirmed by the Court.  Thus, 
the decision of May 7, 1996, is not subject to a claim for 
CUE.  38 C.F.R. § 20.1104 (2000).


ORDER

The motion for revision of the May 1996 Board decision based 
on CUE is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



